Investment objective The Fund's investment objective is to seek long-term capital appreciation primarily through investments in equity securities listed in Taiwan. Fund facts (as at 11/30/14) Net asset value per share Market price Premium/discount -8.98% Total net assets $171.16 m Market cap $155.79 m Fund statistics Investment adviser (date of appointment) JF International Management, Inc. (07/22/14) Fund manager Shumin Huang Listed NYSE Launch date 12/23/86 Shares outstanding Last dividend (Ex-dividend date) $0.56052 (December 28, 2011) Benchmark TAIEX Total Return Index Fund codes Bloomberg TWN Sedol CUSIP ISIN US8740361063 10 year performance data (as at 11/30/14) Cumulative performance (as at 11/30/14) % 1m 3m YTD 1Y 3Y 5Y 10Y The Taiwan Fund, Inc. -7.3 -2.5 -2.3 Market Price -6.4 -1.9 -0.3 TSE Index -6.0 TAIEX Total Return IndexA -5.9 MSCI Taiwan Index -3.3 Rolling 12 month performance (as at 11/30/14) % 2014/2013 2013/2012 2012/2011 2011/2010 2010/2009 The Taiwan Fund, Inc. -2.3 -14.1 Market Price -0.3 -12.3 TSE Index -17.1 TAIEX Total Return IndexA -13.8 MSCI Taiwan Index -13.6 Top 10 holdings (as at 11/30/14) Holding Fund % Taiwan Semiconductor Manufacturing Co., Ltd. Hon Hai Precision Industry Co., Ltd. MediaTek, Inc. Cathay Financial Holding Co., Ltd. Fubon Financial Holding Co., Ltd. Delta Electronics, Inc. Advanced Semiconductor Engineering, Inc. CTBC Financial Holding Co., Ltd. Largan Precision Co., Ltd. Chailease Holding Co., Ltd. A TAIEX Total Return Index (prior to January 1, 2003, TAIEX Index) Sector breakdown (as at 11/30/14) Sector Fund % BenchmarkA Deviation Automobile 0.0% 1.9% -1.9% Biotechnology & Medical Care 1.6% 0.8% 0.8% Building Material & Construction 0.0% 1.8% -1.8% Cement 0.0% 1.3% -1.3% Chemical 1.2% 1.0% 0.2% Communications & Internet 1.7% 6.2% -4.5% Computer & Peripheral Equipment 8.3% 6.4% 1.9% Electric & Machinery 9.0% 1.7% 7.3% Electrical & Cable 0.0% 0.3% -0.3% Electronic Parts & Components 4.9% 4.2% 0.7% Electronic Products Distribution 0.0% 0.9% -0.9% Financial & Insurance 14.6% 14.0% 0.6% Foods 0.5% 1.8% -1.3% Glass & Ceramic 0.0% 0.3% -0.3% Information Service 0.6% 0.2% 0.4% Iron & Steel 0.0% 2.3% -2.3% Oil, Gas & Electricity 0.0% 2.7% -2.7% Optoelectronic 5.1% 4.4% 0.7% Other 6.3% 3.1% 3.2% Other Electronic 10.6% 7.5% 3.1% Paper & Pulp 0.0% 0.3% -0.3% Plastics 2.0% 5.9% -3.9% Rubber 0.0% 1.5% -1.5% Semiconductor 24.2% 23.6% 0.6% Shipping & Transportation 0.6% 1.9% -1.3% Textiles 1.9% 1.8% 0.1% Tourism 0.6% 0.5% 0.1% Trading & Consumers' Goods 3.9% 1.7% 2.2% Cash 2.4% 0.0% 2.4% Overall Total 100.0% 100.0% 0.0% Review The Taiex gained 2.4% in November, despite political uncertainty over the local elections in Taiwan. While retail investors remained on the sidelines, foreign investors were active net buyers of big cap tech names. Among the major winners were autos and machinery stocks on expectations that they will benefit from the yen weakness. Transportation related names also soared as oil prices weakened. The technology sector outperformed led by semis. With the Apple share price hitting new highs, sentiment for the Apple supply chain names remains positive. The election on November 29th turned out to be a landslide victory for the opposition party DPP and its allies, over KMT, which raised concerns about cross-straits relationship being hindered. The Fund outperformed for the month. Outlook The impact from KMT's loss in the local elections should be limited. We expect the market to look for a more positive turn in the policy environment in the first quarter of 2015 as the parties redirect their focus to national issues. History suggests no definite trend following municipal elections. In addition, the DPP has been a long-standing opponent to the capital gains tax, also known as the 'big player's additional tax' which is meant to go live in January 2015. If the threshold at which the tax would be applicable is raised or if the tax is repealed totally, market sentiment and trading volume should improve meaningfully. We reduced our weighting in financials and healthcare and added to consumer discretionary and Industrial sector during the month. Full portfolio holdings (as at 11/30/14) Holding Market Value USD Fund % Semiconductor 24.2% Taiwan Semiconductor Manufacturing Co., Ltd. 10.0% MediaTek, Inc. 6,506,018 3.8% Advanced Semiconductor Engineering, Inc. 2.6% Sino-American Silicon Products, Inc. 1.4% CHIPBOND Technology Corp. 1.3% ILI Technology Corp. 1.2% Novatek Microelectronics Corp. Ltd. 1.2% Powertech Technology, Inc. 0.9% United Microelectronics Corp. 0.8% ASPEED Technology, Inc. 0.7% Parade Technologies Ltd. 0.3% Financial & Insurance 14.6% Cathay Financial Holding Co., Ltd. 3.7% Fubon Financial Holding Co., Ltd. 3.3% CTBC Financial Holding Co., Ltd. 2.2% E. Sun Financial Holding Co., Ltd. 1.5% China Development Financial Holding Corp. 1.3% SinoPac Financial Holdings Co., Ltd. 0.9% China Life Insurance Co., Ltd. 0.9% Mega Financial Holding Co., Ltd. 0.8% Other Electronic 10.6% Hon Hai Precision Industry Co., Ltd. 7.4% Catcher Technology Co., Ltd. 1.4% Chroma ATE, Inc. 1.4% DYNACOLOR, Inc. 0.4% Electric & Machinery 9.0% Yeong Guan Energy Technology Group Co., Ltd. 1.4% Airtac International Group 1.2% Teco Electric and Machinery Co., Ltd. 1.1% Hota Industrial Manufacturing Co., Ltd. 0.9% Yungtay Engineering Co., Ltd. 0.9% TURVO International Co., Ltd. 0.8% Iron Force Industrial Co., Ltd. 0.7% Hiwin Technologies Corp. 0.7% Sumeeko Industries Co., Ltd. 0.6% Cub Elecparts, Inc. 0.6% Macauto Industrial Co Ltd 0.1% Computer & Peripheral Equipment 8.3% Advantech Co., Ltd. 1.8% Ennoconn Corp. 1.3% Pegatron Corp. 1.3% Asustek Computer, Inc. 1.1% Posiflex Technology, Inc. 1.0% Axiomtek Co., Ltd. 0.8% TSC Auto ID Technology Co., Ltd. 0.5% ARBOR Technology Corp. 0.5% Other 6.3% Chailease Holding Co., Ltd. 2.1% Merida Industry Co., Ltd. 1.1% Ruentex Development Co., Ltd. 1.1% Green Seal Holding Ltd. 0.8% Nak Sealing Technologies Corp. 0.7% KMC Kuei Meng International, Inc. 0.3% Topkey Corp. 0.2% Optoelectronic 5.1% Largan Precision Co., Ltd. 2.2% Au Optronics Corp. 1.4% Full portfolio holdings (cont'd) Holding Market Value USD Fund % Gigasolar Materials Corp. 1.1% Epistar Corp. 0.4% Electronic Parts & Components 4.9% Delta Electronics, Inc. 2.8% King Slide Works Co., Ltd. 1.4% Compeq Manufacturing Co., Ltd. 0.7% Trading & Consumers' Goods 3.9% President Chain Store Corp. 2.1% Poya Co., Ltd. 1.5% Taiwan FamilyMart Co., Ltd. 0.3% Plastics 2.0% Nan Ya Plastics Corp. 2.0% Textiles 1.9% Makalot Industrial Co., Ltd. 1.0% Eclat Textile Co., Ltd. 0.9% Communications & Internet 1.7% Wistron NeWeb Corp. 1.0% Sercomm Corp. 0.7% Biotechnology & Medical Care 1.6% Intai Technology Corp. 0.6% Grape King Bio Ltd. 0.5% St. Shine Optical Co., Ltd. 0.5% Chemical 1.2% China Steel Chemical Corp. 1.2% Information Service 0.6% Addcn Technology Co., Ltd. 0.6% Shipping & Transportation 0.6% Eva Airways Corp. 0.3% China Airlines Ltd. 0.3% Tourism 0.6% TTFB Co., Ltd. 0.6% Foods 0.5% Uni-President Enterprises Corp. 0.5% Grand Total 97.6% Important Information This document is issued and approved by JF International Management, Inc. ("JFIMI"), as investment advisor of The Taiwan Fund, Inc. (the 'Fund'). JFIMI is an investment advisor registered with the U.S. Securities and Exchange Commission. Certain information herein is believed to be reliable but has not been verified by JFIMI. JFIMI makes no representation or warranty and does not accept any responsibility in relation to such information or for opinion or conclusion which the reader may draw from this newsletter. The Fund is classified as a diversified investment company under the US Investment Company Act of 1940 as amended. It meets the criteria of a closed end US fund and its shares are listed on the New York Stock Exchange. JFIMI has been appointed investment advisor to the Fund. This newsletter does not constitute an offer of shares. Closed-end funds, unlike open-end funds, are not continuously offered. After the initial public offering, shares are bought and sold on the open market through a stock exchange. JFIMI, its ultimate and intermediate holding companies, subsidiaries, affiliates, clients, directors or staff may, at any time, have a position in the market referred to herein, and may buy or sell securities, currencies, or any other financial instruments in such markets. The information or opinion expressed in this newsletter should not be construed to be a recommendation to buy or sell any security, including the securities, commodities, currencies or financial instruments referred to herein. Portfolio holdings are subject to change daily. It should not be assumed that any of the securities transactions or holdings discussed here were or will prove to be profitable, or that the investment recommendations or decisions we make in the future will be profitable or will equal the investment performance of the securities discussed herein. Investing in the Fund involves certain considerations in addition to the risks normally associated with making investments in securities. The value of the shares issued by the Fund, and the income from them, may go down as well as up and there can be no assurance that upon sale, or otherwise, investors will receive back the amount originally invested. There can be no assurance that you will receive comparable performance returns. Movements in foreign exchange rates may have a separate effect, unfavorable as well as favorable, on the gain or loss otherwise experienced on an investment. Past performance is not a guide to future returns. Accordingly, the Fund is only suitable for investment by investors who are able and willing to withstand the total loss of their investment. In particular, prospective investors should consider the following risks: Discretionary investment is not risk-free. The past operating performance does not guarantee a minimum return for the discretionary investment fund. Apart from exercising the duty of care of a prudent adviser, JFIMI will not be responsible for the profit or loss of the discretionary investment fund, nor guarantee a minimum return. • It should be noted that investment in the Fund is only suitable for sophisticated investors who are aware of the risk of investing in Taiwan and should be regarded as long term. Funds which invest in one country carry a higher degree of risk than those with portfolios diversified across a number of markets. • Investment in the securities of smaller and unquoted companies can involve greater risk than is customarily associated with investment in larger, more established, companies. In particular, smaller companies often have limited product lines, markets or financial resources and their management may be dependent on a smaller number of key individuals. In addition, the market for stock in smaller companies is often less liquid than that for stock in larger companies, bringing with it potential difficulties in acquiring, valuing and disposing of such stock. Proper information for determining their value, or the risks to which they are exposed, may not be available. • Investments within emerging markets such as Taiwan can be of higher risk. Many emerging markets, and the companies quoted on their stock exchanges, are exposed to the risks of political, social and religious instability, expropriation of assets or nationalization, rapid rates of inflation, high interest rates, currency depreciation and fluctuations and changes in taxation which may affect the Fund's income and the value of its investments. • The marketability of quoted shares may be limited due to foreign investment restrictions, wide dealing spreads, exchange controls, foreign ownership restrictions, the restricted opening of stock exchanges and a narrow range of investors. Trading volume may be lower than on more developed stock markets, and equities are less liquid. Volatility of prices can also be greater than in more developed stock markets. The infrastructure for clearing, settlement and registration on the primary and secondary markets may be undeveloped. Under certain circumstances, there may be delays in settling transactions in some of the markets.
